Memorandum. The order of the Appellate Division should be affirmed. The petitioner, employing the provisions of a collective bargaining agreement, submitted his grievance to arbitration. The arbitrator found that the petitioner’s appointment for an additional year in a special capacity did not grant him tenure rights. The petitioner is bound by the award under the terms of the agreement as well as by the principle of arbitration and award (see, e.g., Matter of Weinrott [Carp], 32 NY2d 190, 194).
Chief Judge Breitel and Judges Jasen, Gabrielli, Wachtler, Fuchsberg and Cooke concur; Judge Jones taking no part.
Order affirmed, with costs, in a memorandum.